Citation Nr: 0311379	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound. 


REPRESENTATION
To Be Clarified

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1969 to June 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the veteran by letter issued January 
27, 2003, of what information and medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claim and which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  The veteran was informed that he had up to a year from 
the date of the letter to submit evidence in support of his 
claim.  However, the full one-year period has not elapsed, 
and the veteran has not waived this period of time in which 
to present evidence.  See generally, Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304,  - 
7305, - 7316 (Fed. Cir. May 1, 2003), (holding that 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002) was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) because it 
afforded a veteran less than one year for the receipt of 
additional evidence).  As such, a remand in this case is 
required to allow the veteran the full time period to submit 
evidence in support of his claims.  
 
The Board notes that the veteran has appointed James W. 
Stanley, Jr. as his representative.  Mr. Stanley has had his 
authority to represent VA claimants revoked effective October 
10, 2001.  The appellant had not been notified that VA could 
no longer recognize Mr. Stanley as his representative and he 
has not been advised of his choices.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should contact the veteran and 
inform concerning his representation 
rights as noted above, since his 
appointed representative can no longer be 
recognized by VA.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




